Case 4:19-cv-12741-MFL-MJH ECF No. 13 filed 08/03/20       PageID.3505    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ORLANDO BROWN,

             Petitioner,                                  Case No. 19-cv-12741
                                                          Hon. Matthew F. Leitman
v.

DEWAYNE BURTON,

          Respondent.
__________________________________________________________________/

      ORDER (1) GRANTING PETITIONER’S MOTION TO AMEND
     HIS PETITION AND TO STAY THIS PROCEEDING (ECF No. 12),
       (2) HOLDING HABEAS PETITION IN ABEYANCE, (3) AND
             ADMINISTRATIVELY CLOSING THE CASE

      Petitioner Orlando Brown is a state prisoner in the custody of the Michigan

Department of Corrections. On September 19, 2019, Brown filed a pro se petition

for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254 (See Pet., ECF

No. 1.) The petition challenges Brown’s convictions in the Wayne County Circuit

Court for felony murder, Mich. Comp. Laws § 750.316(1)(b), and armed robbery,

Mich. Comp. Laws § 750.529. Brown claims that (1) the jury’s verdict was against

the great weight of the evidence, (2) he was denied effective assistance of trial

counsel when trial counsel failed to request a separate trial or separate jury from

Brown’s co-defendants, and (3) the jury was improperly instructed on flight. (See

id., PageID 4-6.) On May 22, 2020, Respondent Dewayne Burton filed an answer
Case 4:19-cv-12741-MFL-MJH ECF No. 13 filed 08/03/20         PageID.3506     Page 2 of 4




to the petition in which he asserts that Brown’s first claim is procedurally defaulted

and not cognizable on habeas review, Brown’s second claim was reasonably decided

by the state appellate court, and Brown’s third claim is not cognizable on habeas

review and lacks merit. (See Answer, ECF No. 10, PageID.38-39.)

      On May 29, 2020, Brown filed a motion to amend his habeas petition and to

stay the federal proceeding while he exhausts state remedies for four new claims

related to the sufficiency of the evidence, trial counsel, the admission of “other acts”

evidence at trial, and appellate counsel. (See Mot., ECF No. 12, PageID.3386-3388.)

Respondent has not filed an answer to Brown’s motion.

      Federal Rule of Civil Procedure 15 states that “[a] party may amend its

pleading once as a matter of course within: (A) 21 days after serving it, or (B) if the

pleading is one to which a responsive pleading is required, 21 days after service of

a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or

(f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1).

      Brown filed his motion to amend within 21 days of Respondent’s answer.

Accordingly, he is entitled to amend his petition as a matter of course, and the Court

will grant his request to amend. However, the amended petition is a “mixed” petition

of exhausted and unexhausted claims, and a federal district court normally must

dismiss a “mixed” petition. Rose v. Lundy, 455 U.S. 509, 510, 522 (1982).




                                           2
Case 4:19-cv-12741-MFL-MJH ECF No. 13 filed 08/03/20      PageID.3507    Page 3 of 4




       A dismissal of the habeas petition while Brown pursues state remedies for his

unexhausted claims could result in a subsequent petition being barred by the one-

year statute of limitations for habeas petitions. See 28 U.S.C. § 2244(d). To avoid

the dilemma created by the statute of limitations and Lundy’s dismissal requirement,

a federal court may stay a habeas corpus petition and hold the federal case in

abeyance pending resolution of post-conviction proceedings in state court. See

Rhines v. Weber, 544 U.S. 269, 275-278 (2005). The Court believes that such a stay

is appropriate here. Accordingly, the Court will grant Brown’s request to hold this

case in abeyance while he attempts to exhaust his new claims in state court.

      Accordingly, IT IS HEREBY ORDERED that Brown’s motion to amend

and to hold the petition in abeyance while he pursues state remedies for his

unexhausted claims (ECF No. 12) is GRANTED. This stay is conditioned upon

Brown presenting his unexhausted claims to the state courts by filing a motion for

relief from judgment in state trial court by no later than December 14, 2020. See

Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002) (discussing similar procedure).

If that court denies Brown’s motion, he must seek timely review in the Michigan

Court of Appeals and the Michigan Supreme Court in the manner provided under

Michigan law. See id.




                                         3
Case 4:19-cv-12741-MFL-MJH ECF No. 13 filed 08/03/20        PageID.3508    Page 4 of 4




      The stay is further conditioned on Brown’s return to this Court, with a motion

to reinstate and amend the petition, using the same caption and case number included

at the top of this order, within 90 days of fully exhausting his state court remedies.

If Brown fails to comply with any of the conditions described in this order, the Court

may dismiss the petition and/or rule only on his currently exhausted claims. See

Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

      IT IS FURTHER ORDERED that the Clerk of the Court shall close this case

for administrative purposes only. Upon receipt of Brown’s motion to reinstate and

amend the petition, the Court will order the Clerk to reopen this case for statistical

purposes. Nothing in this Order or the related docket entry shall be construed as an

adjudication of any of Brown’s claims. See Sitto v. Bock, 207 F.Supp.2d 668, 677

(E.D. Mich. 2002).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: August 3, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 3, 2020, by electronic means and/or
ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          4
